Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2022 has been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 14-15, the term “thick” is a relative term which renders the claim indefinite. The term “thick” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grim (5329705) in view of Wilson (5464443).

In regard to claim 5, Grim teaches an apparatus for cushioning between a prosthetic socket and an amputee's residual limb (fig 1, 4; walking boot can be used as a prosthesis for a partial foot amputee by replacing the lost lever arm of the foot), including: 
a plurality (two or more) of discrete non-adjustable packets (36, 40; nonadjustable in as much as the instant invention since no automatic adjustment or adjustment during use occurs) assembled into a liner (fig 2) covering at least a substantial portion of the interface between the residual limb and the socket (under the broadest reasonable interpretation substantial could be any amount of the limb; fig 3), said packets (36, 40) positioned so that at least some portions of adjacent packets 
However, Grim does not teach the adjustable bladders as claimed or the material of the non-adjustable packets.
Wilson teaches packets 23 filled with a non-Newtonian shear thickening fluid (grease, Col 3, lines 60-61); to prevent shear slippage of their surfaces laterally when exposed to shear forces exerted during use of the socket (Col 3, lines 60-61 grease; since the instant application lists grease as an option and Wilson teaches the same material, any inherent functions are also met).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Wilson’s shear thickening fluid packets in place of the packets of Grim because the fluid packets of Wilson are non-resilient and flow gradually (Col 3, lines 54-63) to prevent bouncing and unwanted pressure changes during swing phase.

Claims 6-7, 9, 14, 25, 26, 28, and 31-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grim (5329705) in view of Wilson (5464443) and further in view of Phillips (2003/0181990A1).

In regard to claim 6, Grim teaches an apparatus for cushioning between a prosthetic socket and an amputee's residual limb (figure 1, the boot can be used as a prosthesis for a partial foot amputee by replacing the lost lever arm of the foot), including: 

and a plurality (two or more) of non-adjustable packets 36, 40 said packets configured so as to prevent rotational distortion of said packets in response to shear forces exerted during use of the socket (there are multiple packets which can prevent rotational distortion by pressing against one another).  
However, Grim does not teach the adjustable bladder or the material of the non-adjustable packet.
Phillips teaches a plurality of adjustable liquid-filled bladders [0013], the volume of said bladders being adjustable by pumping liquid into and/or out of the bladders [0015: fluid pumped into or out of array and stored in reservoir 316], the bladders filled with liquid water [0100] and configured so as to prevent rotational distortion in response to shear forces (will prevent rotational distortion by fitting tightly against the limb).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Phillips’ adjustable bladders system in place of Grim’s bladder 38 because Phillips system allows for adjustment based on the user’s volume fluctuation for a better fit (abstract) and because water provides a less resilient bladder than air since it is less compressible [0100]. 
Wilson teaches packets 23 in a prosthetic socket filled with grease (more viscous than water) (Col 3, lines 60-61).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Wilson’s grease packets 23 in place of the nonadjustable 
In regard to claim 33, Grim meets the claim limitations as discussed in the rejection of claim 5 but does not teach a plurality of adjustable volume bladders.
Phillips teaches a plurality (defined as two or more) of adjustable-volume bladders [0013-0014] interconnected with each other (fig 8, interconnected by 808; [0014]) such that the fluid can flow from one bladder to another [0020], said interconnected bladders configured to lie between a residual limb and the socket, said volume of fluid being adjustable via adding or withdrawing fluid from said bladders. [0015; fig 3; fluid pumped into or out of array and stored in reservoir 316].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Phillips’ adjustable bladder system in place of Grim’s air bladder 38 because Phillips’ system allows for adjustment based on fluctuations in the user’s volume (abstract).
In regard to claim 7, Grim meets the claim limitations as discussed in the rejection of claim 33, but does not teach the adjustable bladders as claimed.
Phillips further teaches said plurality of interconnected adjustable-volume bladders form an array or zone 302, the apparatus including at least two of said arrays or zones [0072: 9 zones], and said fluid communication between bladders in at least one of said arrays or zones occurring via at least one restricted flow channel between said bladders.  [0098: valves in passageways between cells]
In regard to claim 14, Grim teaches an apparatus for cushioning between a prosthetic socket and an amputee's residual limb (the boot is capable of acting as a 
and a plurality (two or more) of discrete non-adjustable packets 36, 40 configured to cover at least a portion of the interface between the residual limb and the socket (fig 3), said packets 36, 40 positioned so that at least some portions of adjacent packets overlap each other (fig 4), a liner providing a smooth contact surface between a residual limb and the interior of said socket (fig 2, no wrinkles therefore smooth), 
said packets 36, 40 each being sized to prevent the limb from bottoming out during anticipated loading forces acting between the limb and the socket (this is a product-by-process limitation, patentable only based on the resulting structure; the packets will be sized to compress the limb and prevent it from bottoming it out in at least a certain size of person/limb by the lower limb fitting tightly within the boot).  
However, Grim does not teach the adjustable volume bladders as claimed.
Phillips teaches a plurality (two or more) of adjustable-volume bladders interconnected with each other (fig 8, interconnected by 808 [0014]) such that fluid can flow from one bladder to another [0020], said interconnected bladders configured to lie between a residual limb and the socket, said volume of fluid being adjustable via adding or withdrawing the fluid from said bladders [0015; fig 3; fluid pumped into or out of array and stored in reservoir 316].
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to uses Phillips’ adjustable bladder system in place of Grim’s air bladder 38 because Phillips’ system allows for adjustment based on fluctuations in the user’s volume (abstract). 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Wilson’s shear thickening fluid packets in place of the packets of Grim because the fluid packets are non-resilient and flows gradually (Col 3, lines 54-63) to prevent bouncing and unwanted pressure changes during swing phase and allow for more volume compensation than the foam packets of Grim.
In regard to claim 25, Grim meets the claim limitations as discussed in the rejection of claim 6, but does not teach the adjustable bladders.
Phillips further teaches in which said plurality of adjustable liquid-filled bladders are in fluid communication with one another via at least one restricted flow channel between said bladders.  [0098: valves in passageways between cells]
In regard to claim 26, Grim meets the claim limitations as discussed in the rejection of claim 6, but does not teach the adjustable bladders.
Phillips further teaches said plurality of adjustable liquid-filled bladders are in fluid communication with one another via a manifold (312; fig 3).  
In regard to claim 28, Grim meets the claim limitations as discussed in the rejection of claim 6, but does not teach the adjustable bladders.
Phillips further teaches a pump 308 operable to pump liquid into and/or out of said bladders.  
In regard to claim 31, Grim teaches an apparatus for cushioning between a prosthetic socket and an amputee's residual limb (fig 1, 4; walking boot can be used as a prosthesis for a partial foot amputee by replacing the lost lever arm of the foot), including: 
the prosthetic socket (outer frame 14); 
a plurality (defined as two or more) of non-adjustable packets 36,40 (nonadjustable in as much as the instant invention since no automtic adjustment during use occurs) collectively lining at least a portion of said socket's interior surface (fig 1, 3, 4; interior compared out outer frame 14), said packets 36,40 positioned so that at least some portions of adjacent packets overlap each other (as shown in figure 3, almost the entire packets overlap one another), said packets 36, 40 configured so as to prevent rotational distortion of said packets in response to shear forces exerted during use of the socket.  As shown in figures  1,4, the packets are designed for a tight fit against the limb which will prevent rotational distortion in response to shear forces since there will not be much play within the socket.
However, Grim does not teach a plurality of adjustable liquid-filled bladders or that the non-adjustable packets are filled with a fluid more viscous than the liquid in said adjustable bladders.
Phillips teaches a plurality of adjustable liquid-filled bladders 206 [0069] collectively lining at least a portion of said socket's interior surface (fig 5), the volume of said bladders being adjustable by pumping liquid into and/or out of the bladders (fig 3, fluid is pumped in and out of the reservoir); 

said bladders filled with water [0100].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the adjustable bladders of Phillips in place of the bladder 38 of Grim because Phillips’ system allows adjustments based on fluctuations in the user’s volume (abstract).
Wilson teaches packets 23 filled with a fluid (grease, Col 3, lines 60-61), which is more viscous than the water in the adjustment packets of Phillips.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Wilson’s shear thickening fluid packets in place of the packets of Grim because the fluid packets are non-resilient and flows gradually (Col 3, lines 54-63) to prevent bouncing and unwanted pressure changes during swing phase and allow for more volume compensation than the foam packets of Grim.
In regard to claim 32, Grim meets the claim limitations as discussed in the rejection of  claim 31, and further teaches said prosthetic socket 14 is a socket for one of the following amputations: Symes (the device of Grim is capable of being used as a Symes prosthesis by replacing the lost lever arm of the foot since a Symes amputation is end bearing), transtibial, knee disarticulation, transfemoral, or hip disarticulation.

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grim (5329705) in view of Phillips (2003/0181990A1) and in view of Wilson (5464443) and further in view of Igimundarson (2004/0134500A1).

In regard to claim 10, Grim meets the claim limitations as discussed in the rejection of claim 33, but does not teach a silicone liner.  
Igimundarson teaches including a silicone-type liner [0055] configured to lie smoothly in an overlapping relationship with said plurality of adjustable-volume bladders interconnected with each other.  (Since the liner is elastic and designed to fit snugly, it will lie smoothly internal to the socket and bladders)  It would have been obvious to one of ordinary skill in the art of cushioning materials at the time the invention was filed to use Igimundarson’s silicone and fabric cushioning layer in place of Grim’s layer 22 through functional substitution MPEP 2144.06 since both layers provide padding and because the silicone layer provides an incompressible padding [0055].

Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grim (5329705) in view of Wilson (5464443).

In regard to claim 15, Grim teaches an apparatus for cushioning between a prosthetic socket and an amputee's residual limb, including: 
a plurality (two or more) of discrete non-adjustable packets 36, 40 assembled into a liner covering and configured to provide an interface between the residual limb and the socket (fig 3), 

said liner 52 providing a smooth contact surface between a residual limb and the interior of said socket (fig 3).
However, Grim does not teach the packets are filled with a non-Newtonian shear thickening fluid.
Wilson teaches packets 23 filled with a non-Newtonian shear thickening fluid (grease, Col 3, lines 60-61), said packets sized and configured and said packets filled with sufficiently thick fluid to prevent shear slippage of their surfaces laterally when exposed to shear forces exerted during use of the socket.  (Since the instant application lists grease as an option and Wilson teaches the same material, any inherent functions are also met).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Wilson’s shear thickening fluid packets in place of the  nonadjustable packets of Grim because the fluid packets are non-resilient and flows gradually (Col 3, lines 54-63) to prevent bouncing and unwanted pressure changes during swing phase and allow for more volume compensation than the foam packets of Grim.

Response to Arguments
In regard to the 112b rejection of claims 5-6, 16-17 and 31, the amendments overcome the rejections.
In regard to the claim objection of claims 10 and 18, the amendments overcome the objections.
In regard to the double patenting rejection of claim 17, the terminal disclaimer filed 3/1/2022 overcomes this rejection.
In regard to the 103(a) rejection of claims 5-7, 9, 14, 25-26 and 28 as unpatentable over Grim (5329705) in view of Phillips (2003/0181990A1) and in view of Wilson (5464443), the applicant’s arguments have been fully considered.  
The applicant argues the overlapping arrangement of the packets is important to prevent the socket from bottoming out.  Grim clearly teaches packets that overlap as shown in figure 4.  The applicant should put the differences in the overlapping arrangement into the claims if the structural differences result in a functional difference of the invention.  While claims are read in light of the specification, limitations from the specification are not read into the claims.
The applicant further argues that layers 36 and 40 of Grim are not containers that can enclose and retain a viscous material and one of ordinary skill in the art would not call them packets.  Packet is defined as “a small pouch” or “a small bundle”.  It appears the applicant may wish to use the term “bladder” instead of packet but this language is not currently in the claims.  The claims have been clarified to show what is holding the fluid (although this is not positively claimed) but please note that layers 36 and 40 are 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the support member of Grim is not loaded by the limb in the same way as the liner of the instant invention is loaded by the limb) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  If the structure of the overlapping arrangement is different, the applicant should put those differences into the claim language.  
The applicant argues that Grim does not teach fluid and therefore it is not obvious to replace the fluid of Grim with the shear thickening fluid of Wilson.  Claim 5 of Grim specifically states “the bladder may be filled with fluid, air, other gas, liquid or gel.”  Further, Grim does not teach against any portion being substituted with a fluid.
In regard to the 103(a) rejection of claim 10 as unpatentable over Grim (5329705) in view of Phillips (2003/0181990A1) and in view of Wilson (5464443) and further in view of Igimundarson (2004/0134500A1), no further arguments have been presented.
In regard to the 103(a) rejection of claim 15 as unpatentable over Grim in view of Wilson, no further arguments have been presented.
In regard to the 103(a) rejection of claims 18-20 and 22 as being unpatentable over Grim in view of Phillips (2003/0181990A1), no further arguments have been presented.
Allowable Subject Matter
Claims 16-17 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774